UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6785


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAOUL LAFOND, a/k/a Chris Lafond, a/k/a Jim, a/k/a Jamaican
Jim, a/k/a Derrick Burch, a/k/a Fletcher Busbee, a/k/a
Ronald Elie, a/k/a Ronald Ely,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge.  (6:96-cr-00212-WO-1; 1:12-cv-01200-
WO-JEP)


Submitted:   August 21, 2014                 Decided:   August 26, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raoul Lafond, Appellant Pro Se. Robert Michael Hamilton, Angela
Hewlett Miller, Assistant United States Attorneys, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Raoul Lafond seeks to appeal from the district court’s

order          adopting        the    magistrate           judge’s      recommendations           and

(1) denying Lafond’s motions for default judgment and motion to

dismiss, and (2) construing his Fed. R. Civ. P. 60(b) motion as

a     28       U.S.C.     § 2255          (2012)      motion      and        dismissing      it    as

successive.             The      order      is     not     appealable        unless    a     circuit

justice         or   judge      issues      a    certificate       of    appealability.            28

U.S.C. § 2253(c)(1)(B) (2012).                            A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”                    28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this       standard       by    demonstrating             that   reasonable      jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                         Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see       Miller-El         v.   Cockrell,        537    U.S.    322,    336-38

(2003).          When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                      Slack,

529 U.S. at 484-85.

                 We have independently reviewed the record and conclude

that Lafond has not made the requisite showing.                                 Accordingly, we

deny       a    certificate          of   appealability          and    dismiss       the    appeal.

                                                      2
Additionally, we deny Lafond’s motions for entry of default and

for   release   on   bail   pending   appeal.   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                DISMISSED




                                      3